PER CURIAM.
The plaintiff brought this suit for a divorce. The trial court denied the divorce and the plaintiff appeals.
The trial court was of the opinion that, although the conduct of neither party was conducive to complete harmony, the evidence failed to disclose conduct which made the plaintiff’s life burdensome so that the parties could no longer maintain the marital status.
*536It would add nothing to the law of divorce to set forth the plaintiff’s claims of extreme cruelty and the circumstances surrounding the alleged acts. It is sufficient to state that after carefully examining the record we are of the opinion that the trial court drew the proper legal conclusions from the evidence.
Affirmed.